Per Curiam. Sherry Walker, individually and as chair of the Committee to Preserve the Medicaid Trust Fund, moves for expedited consideration of her original action petition seeking an injunction restraining the Secretary of State from counting the votes cast with respect to Proposed Referred Act Number 1 (the Soft Drink Tax Act) in the November 8, 1994 general election.  The motion is granted. Petitioner Walker filed her brief in support of her original action petition in conjunction with her motion to expedite on October 24, 1994. Respondent W.J. “Bill” McCuen shall have until October 27, 1994, to file a responsive brief. Petitioner Walker may then file a reply brief on October 28, 1994. In addition to the issues raised in the original action petition, it is suggested that the parties brief the issue of whether relief from this court is available at this time. We order oral argument of the matter on Monday, October 31, 1994, at 9:00 a.m., or as soon thereafter as is convenient to the court.